Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim  4  is directed to the same invention as that of claim 19 of commonly assigned U.S. Pat. No. 10,290,609 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claim 1 of the present application
                                                               A method of manufacturing   
                                                                                   a semiconductor device
                                                                          the method including providing a carrier, forming a
                                                                                                         sacrificial layer on the carrier ,    
                                                                         forming a through via over the sacrificial layer; 
                                                                      disposing a die on the sacrificial layer; forming a 
                                                                 redistribution layer over the die, the hrough via and the  
                                                                                molding  compound; removing the carrier and
                                                                                                                                                  sacrificial layer
                                                                                           to expose one end of the through via and the
                                                                                        molding compound; disposing a solder all on of             
                                                                                         to surround the solder ball, wherein the 
                                                                                                    underfill is in physical contact with the  
                                                                                                           molding compound.           
Claim 4 of the present application                      
   The method of claim 1, further 
Comprising disposing an underfill to surround the solder ball, wherein the underfill is in physical contact with the molding compound.        
                                                               Claim 19 of U S Pat. No. 10,290,609 B2

                                                               A method of manufacturing   
                                                                                   a semiconductor device
                                                                          the method including providing a carrier, forming a
                                                                                                         sacrificial layer on the carrier ,    
                                                                         forming a through via over the sacrificial layer; 
                                                                      disposing a die on the sacrificial layer; forming a 
                                                                 redistribution layer over the die, the hrough via and the  
                                                                                molding  compound; removing the carrier and
                                                                                                                                                  sacrificial layer
                                                                                           to expose one end of the through via and the
                                                                                        molding compound; disposing a solder all on of             
                                                                                         to surround the solder ball, wherein the 
                                                                                                    underfill is in physical contact with the  
                                                                                                           molding compound.                                                               .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, and 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang et al (US 2006/0046350 A1)(“Jiang”).
Jiang discloses a method including providing a carrier, as Jiang discloses chip packages 102 on a carrier substrate (para. 0045 and Fig. 8),
Forming a sacrificial layer 12 on the carrier or support substrate 10 (para. 0030 and 0031 and Fig. 2)
Forming a through via over and in contact with the sacrificial layer, as Jiang discloses the sacrificial layer 12 is in contact with the vias 18 (Fig. 6 and para. 0036-0037)a die 30 is disposed on the sacrificial layer 30 (Fig. 6 and 
Disposing a die 30 on the sacrificial layer (para. 0048 and Fig. 6)
Forming a molding compound on the sacrificial layer , filling the gaps between the die and the through via, as Jiang discloses the package and substrate are encased in a molding compound 34 and 34a, and includes underfilling (para. 0010 and para. 40 and Fig. 11),
Removing the carrier and sacrificial layer, exposing the end of the through via and molding compound and 
Disposing a solder ball on the end of the through via. (para. 0038 and Fig. Fig. 11).
            Although Jiang does not explicitly state that the die are on the sacrificial layer, because of the comprising language of the claims, other layers may be included between the layers (MPEP 2111.03(I) Comprising).
          Re claim 4:  Jiang shows in Fig. 5 the underfill 34 is in physical contact with the solder ball 32 (para. 0040).
         Re claim 5:  Jiang disclose redistribution layer 15 (Fig. 5 and para. 0040).
            Re claim 7:  Jiang discloses adhesive for connecting traces and conductive elements 32 (para. 0038).
            Re claim 8:  Jiang discloses the adhesive in contact with the underfill, as Jiang discloses the adhesive in contact with pads 22 and the underfill 34 in Fig. 5 is shown in contact with the pads 22 (para. 0038  and 0040 and Fig. 5).
              Re claim 9: Jiang discloses a method including providing a carrier, as Jiang discloses chip packages 102 on a carrier substrate (para. 0045 and Fig. 8),
Forming a sacrificial layer 12 on the carrier or support substrate 10 (para. 0030 and 0031 and Fig. 2)
Forming a through via over and in contact with the sacrificial layer, as Jiang discloses the sacrificial layer 12 is in contact with the vias 18 (Fig. 6 and para. 0036-0037)a die 30 is disposed on the sacrificial layer 30 (Fig. 6 and 
Disposing a die 30 on the sacrificial layer (para. 0048 and Fig. 6)
Forming a molding compound on the sacrificial layer , filling the gaps between the die and the through via, as Jiang discloses the package and substrate are encased in a molding compound 34 and 34a, and includes underfilling (para. 0010 and para. 40 and Fig. 11),
Removing the carrier and sacrificial layer, exposing the end of the through via and molding compound and 
Disposing a solder ball on the end of the through via. (para. 0038 and Fig. Fig. 11).
            The underfill surrounds the solder balls, as Jiang discloses the adhesive in contact with the underfill, as Jiang discloses the adhesive in contact with pads 22 and the underfill 34 in Fig. 5 is shown in contact with the pads 22 (para. 0038  and 0040 and Fig. 5).
            Although Jiang does not explicitly state that the die are on the sacrificial layer, because of the comprising language of the claims, other layers may be included between the layers (MPEP 2111.03(I) Comprising).
          Re claim 12:  Jiang shows in Fig. 5 the underfill 34 is in physical contact with the solder ball 32 (para. 0040).

Claim(s) 2-3 and 6, 10, 11, 13, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2006/0046350 A1)(“Jiang”) as applied to claims 1 and 9 above, and further in view of Kwon et al (US 2011/0133333 A1)(“Kwon”).
Re claims 2 and 10 :  Jiang discloses the limitations of claim 1 and 9  as stated above.  Jiang is silent with respect to the recited step height.
Kwon, in the same field of endeavor of conductive vias through substrates (Abstract), discloses the step height at the edge of the through via is about 0.5 microns or about 0.2 microns (para. 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kwon with the device disclosed by Jiang in order to obtain the benefit of reduced thickness of the device as disclosed by Kwon (Kwon, para. 0111).
Re claims 3 and 11 :  Jiang discloses the contact between the solder ball and the via equals a cross sectional area of the via (Fig. 65 shows the solder ball 32 and the via 22 and para. 0037). 
Re claims 6 and 13:  Kwon discloses the connection of more than one device by the solder bumps (para. 0175-0177 and Fig. 24A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect dies by the solder bumps in the device disclosed by Jiang because Kwon discloses an arrangement for connecting the dies using the solder bumps.
            Re claim 14:  Jiang discloses adhesive for connecting traces and conductive elements 32 (para. 0038).
            Re claim 15:  Jiang discloses the adhesive in contact with the underfill, as Jiang discloses the adhesive in contact with pads 22 and the underfill 34 in Fig. 5 is shown in contact with the pads 22 (para. 0038  and 0040 and Fig. 5).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2006/0046350 A1)(“Jiang”)  in view of Kwon et al (US 2011/0133333 A1)(“Kwon”).
Jiang discloses a method including providing a carrier, as Jiang discloses chip packages 102 on a carrier substrate (para. 0045 and Fig. 8),
Forming a sacrificial layer 12 on the carrier or support substrate 10 (para. 0030 and 0031 and Fig. 2)
Forming a through via over and in contact with the sacrificial layer, as Jiang discloses the sacrificial layer 12 is in contact with the vias 18 (Fig. 6 and para. 0036-0037)a die 30 is disposed on the sacrificial layer 30 (Fig. 6 and 
Disposing a die 30 on the sacrificial layer (para. 0048 and Fig. 6)
Forming a molding compound on the sacrificial layer , filling the gaps between the die and the through via, as Jiang discloses the package and substrate are encased in a molding compound 34 and 34a, and includes underfilling (para. 0010 and para. 40 and Fig. 11),
Removing the carrier and sacrificial layer, exposing the end of the through via and molding compound and 
Disposing a solder ball on the end of the through via. (para. 0038 and Fig. Fig. 11).
            Although Jiang does not explicitly state that the die are on the sacrificial layer, because of the comprising language of the claims, other layers may be included between the layers (MPEP 2111.03(I) Comprising).
Jiang is silent with respect to copper and copper seed layer.
Kwon discloses copper for the pad and the via fill (para. 0051) using a damascene structure (para. 0051). Kwon also discloses a copper seed layer (para. 0069).  Kwon also discloses the connection part may be made to protrude when the support substrate is removed (para. 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the seed layer disclosed by Kwon with the method disclosed by Jiang in order to obtain the benefit of using electroplating, for  the formation of the metal inside of the vias.
          Re claim 19:  Jiang shows in Fig. 5 the underfill 34 is in physical contact with the solder ball 32 (para. 0040).
Re claims 20:  Kwon discloses the connection of more than one device by the solder bumps (para. 0175-0177 and Fig. 24A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect dies by the solder bumps in the device disclosed by Jiang because Kwon discloses an arrangement for connecting the dies using the solder bumps.

Allowable Subject Matter
Claims 17-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895